Reversing.
This is an appeal from a judgment of the Bath circuit court upholding the validity of a local option election held in Salt Lick precinct No. 1, Bath county, on Saturday, December 12, 1936. It is conceded that all steps necessary to the proper calling of the special election were duly taken with the exception of the advertisement in the newspaper, pursuant to section 2554c-5 of the Kentucky Statutes, "for at least two weeks before the election."
It appears without dispute that the election was called for Saturday, December 12, 1936. There is a weekly newspaper published each Thursday in the county. The notice of election was delivered by the sheriff to the publisher of the newspaper on Friday, November 27, 1936, and the earliest date, therefore, on which the notice was or could be published was in the issue of Thursday, December 3, 1936 — less than fourteen days before the election.
The case is in all essential respects identical with that presented in Fisher v. Booher, 269 Ky. 501, 107 S.W.2d 307. A reiteration of the reasons which there led us to the conclusion that the phrase "for at least two weeks before the election" means fourteen days need not now be made.
Judgment reversed.